                                                                     Case 2:20-bk-13530-BR         Doc 34 Filed 06/02/20 Entered 06/02/20 17:40:51     Desc
                                                                                                    Main Document    Page 1 of 6



                                                                      1 Daniel A. Lev (CA Bar No. 129622)
                                                                         dlev@sulmeyerlaw.com
                                                                      2 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3 333 South Grand Avenue, Suite 3400
                                                                        Los Angeles, California 90071-1406
                                                                      4 Telephone: 213.626.2311
                                                                        Facsimile: 213.629.4520
                                                                      5
                                                                        Attorneys for Petitioning Creditors
                                                                      6
                                                                        Ronald Richards (CA Bar No. 176246)
                                                                      7 ron@ronaldrichards.com
                                                                        Law Offices of Ronald Richards & Associates, APC
                                                                      8 P.O. Box 11480
                                                                        Beverly Hills, California 90213
                                                                      9 Telephone: 310.556.1001
                                                                        Facsimile: 310.277.3325
                                                                     10
                                                                        Attorneys for Victor Franco Noval
  Professional Corporation




                                                                     11
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                        Baruch C. Cohen (CA Bar No. 159455)
                                                                     12 baruchcohen@baruchcohenesq.com
                                                                        Law Office of Baruch C. Cohen, APLC
                                                                     13 4929 Wilshire Boulevard, Suite 940
                                                                        Los Angeles, California 90010
                                                                     14 Telephone: 323.937.4501
                                                                        Facsimile: 888.316.6107
SulmeyerKupetz, A




                                                                     15
                                                                        Attorneys for Peter Marco, LLC and First International Diamond, Inc.
                                                                     16
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                     17
                                                                                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                     18

                                                                     19 In re                                           Case No. 2:20-bk-13530-BR

                                                                     20 JADELLE JEWELRY AND DIAMONDS,                   Chapter 7
                                                                        LLC,
                                                                     21                                                 EVIDENTIARY OBJECTIONS TO
                                                                                                                        DECLARATION OF MARC S. WILLIAMS
                                                                     22                                                 IN SUPPORT OF PETITIONING
                                                                                          Alleged Debtor.               CREDITORS’ REPLY TO PUTATIVE
                                                                     23                                                 DEBTOR’S OPPOSITION TO
                                                                                                                        PETITIONING CREDITORS’ MOTION
                                                                     24                                                 FOR APPOINTMENT OF INTERIM
                                                                                                                        CHAPTER 7 TRUSTEE
                                                                     25
                                                                                                                        DATE:       June 9, 2020
                                                                     26                                                 TIME:       10:00 a.m.
                                                                                                                        PLACE:      Courtroom “1668”
                                                                     27

                                                                     28


                                                                          DAL 2701956v1
                                                                     Case 2:20-bk-13530-BR            Doc 34 Filed 06/02/20 Entered 06/02/20 17:40:51                    Desc
                                                                                                       Main Document    Page 2 of 6



                                                                      1
                                                                        VICTOR FRANCO NOVAL; PETER
                                                                      2 MARCO, LLC; and FIRST
                                                                        INTERNATIONAL DIAMOND, INC.,
                                                                      3
                                                                                  Petitioning Creditors,
                                                                      4
                                                                             vs.
                                                                      5
                                                                        JADELLE JEWELRY AND DIAMONDS,
                                                                      6 LLC,

                                                                      7                     Alleged Debtor.
                                                                      8

                                                                      9

                                                                     10                     Petitioning creditors, Victor Franco Noval (“Noval”), Peter Marco, LLC
                                                                     11 (“Marco”), and First International Diamond, Inc. (“First International” and together with
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 Noval and Marco, the “Petitioning Creditors”), hereby submit their “Evidentiary Objections

                                                                     13 to Declaration of Marc S. Williams in Support of Petitioning Creditors’ Reply to Putative

                                                                     14 Debtor’s Opposition to Petitioning Creditors’ Motion for Appointment of Interim Chapter 7

                                                                     15 Trustee” (the “Evidentiary Objections”), in response to the “Declaration of Marc S.
SulmeyerKupetz, A




                                                                     16 Williams in Support of Putative Debtor’s Opposition to Petitioning Creditors’ Motion for

                                                                     17 Appointment of Interim Chapter 7 Trustee” (the “Opposition”), filed by the alleged debtor

                                                                     18 Jadelle Jewelry and Diamonds, LLC (the “Debtor” or “Jadelle”), and represent as follows:

                                                                     19                                                          I.
                                                                     20                                          PREFATORY STATEMENT
                                                                     21                     As part of its Opposition, the Debtor submitted the declaration of Marc S.
                                                                     22 Williams (“Williams”), the Debtor’s and the Rechnitz’s civil and criminal lawyer, in an effort

                                                                     23 to provide an evidentiary basis to oppose Petitioning Creditors’ motion to appoint an

                                                                     24 interim trustee.1 However, the use of Williams’ declaration as support for the Opposition

                                                                     25

                                                                     26
                                                                          1
                                                                              Unless otherwise stated herein, the use of capitalized terms shall have the meaning ascribed to them in
                                                                     27 the “Notice of Motion and Petitioning Creditors’ Motion for Appointment of Interim Chapter 7 Trustee;
                                                                          Memorandum of Points and Authorities in Support Thereof” (the “Motion”) [Docket No. 12].
                                                                     28


                                                                          DAL 2701956v1                                          2
                                                                     Case 2:20-bk-13530-BR        Doc 34 Filed 06/02/20 Entered 06/02/20 17:40:51            Desc
                                                                                                   Main Document    Page 3 of 6



                                                                      1 fails dismally, as the declaration does nothing but attach irrelevant correspondence

                                                                      2 between himself as counsel for two of the petitioning creditors in an attempt to buttress

                                                                      3 the Debtor’s allegation that a bona fide dispute exists. As the declaration seeks to

                                                                      4 introduce and authenticate irrelevant correspondence in violation of Rule 401 of the

                                                                      5 Federal Rules of Evidence, the declaration should be ignored.

                                                                      6                                                   II.

                                                                      7           THE INADMISSIBLE STATEMENTS CONTAINED IN THE DECLARATION

                                                                      8                              MUST BE STRICKEN BY THE COURT

                                                                      9                   Marc S. Williams’ declaration is objectionable for the following reasons:

                                                                     10     Objectionable Testimony (Referenced                        Basis for Objection
                                                                                     by Paragraph number)
                                                                     11
  Professional Corporation




                                                                           2. Attached to the Index of Exhibits as          Lack of Relevance (FRE 401):
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12    Exhibit “8” is a true and correct copy of a      The hand-selected correspondence
                                                                           letter dated March 9, 2020 that I received       between counsel has no relevancy to the
                                                                     13    from Baruch Cohen, counsel to Peter              adjudicative issues regarding the amount
                                                                           Marco, LLC and First International               of Marco’s and/or First International’s debts
                                                                     14    Diamond, Inc.                                    or whether they are in bona fide dispute.

                                                                     15    3. Attached to the Index of Exhibits as          Lack of Relevance (FRE 401):
SulmeyerKupetz, A




                                                                           Exhibit “9” is a true and correct copy of a      The hand-selected correspondence
                                                                     16    letter dated April 1, 2020 from me to Mr.        between counsel has no relevancy to the
                                                                           Cohen.                                           adjudicative issues regarding the amount
                                                                     17                                                     of Marco’s and/or First International’s debts
                                                                                                                            or whether they are in bona fide dispute.
                                                                     18

                                                                     19    4. Attached the Index of Exhibits as             Lack of Relevance (FRE 401):
                                                                           Exhibit “10” is a true and correct copy of a     The hand-selected correspondence
                                                                     20    letter dated April 3, 2020 that I received       between counsel has no relevancy to the
                                                                           from Mr. Cohen.                                  adjudicative issues regarding the amount
                                                                     21                                                     of Marco’s and/or First International’s debts
                                                                                                                            or whether they are in bona fide dispute.
                                                                     22

                                                                     23
                                                                                                    [Remainder of page intentionally left blank]
                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2701956v1                                   3
                                                                     Case 2:20-bk-13530-BR        Doc 34 Filed 06/02/20 Entered 06/02/20 17:40:51          Desc
                                                                                                   Main Document    Page 4 of 6



                                                                      1                                                 III.

                                                                      2                                           CONCLUSION

                                                                      3                   Based on the foregoing, Petitioning Creditors respectfully requests that the

                                                                      4 inadmissible statements be stricken, and for such other and further relief as the Court

                                                                      5 deems just and proper under the circumstances.

                                                                      6 DATED: June 2, 2020                       SulmeyerKupetz
                                                                                                                  A Professional Corporation
                                                                      7

                                                                      8

                                                                      9                                           By: /s/ Daniel A. Lev          _________________
                                                                                                                      Daniel A. Lev
                                                                     10                                               Attorneys for Petitioning Creditors
                                                                     11
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12

                                                                     13

                                                                     14

                                                                     15
SulmeyerKupetz, A




                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2701956v1                                  4
        Case 2:20-bk-13530-BR                      Doc 34 Filed 06/02/20 Entered 06/02/20 17:40:51                                      Desc
                                                    Main Document    Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): EVIDENTIARY OBJECTIONS TO DECLARATION
OF MARC S. WILLIAMS IN SUPPORT OF PETITIONING CREDITORS’ REPLY TO PUTATIVE DEBTOR’S
OPPOSITION TO PETITIONING CREDITORS’ MOTION FOR APPOINTMENT OF INTERIM CHAPTER 7 TRUSTEE will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 June 2, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 2, 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 June 2, 2020                              Cheryl Caldwell                                       /s/ Cheryl Caldwell
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-13530-BR                       Doc 34 Filed 06/02/20 Entered 06/02/20 17:40:51                                      Desc
                                                    Main Document    Page 6 of 6


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
      Neal Salisian ECF@salisianlee.com
      Michael Simon msimon@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
